NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0711n.06
                          Filed: November 19, 2008

                                         No. 07-4413

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


DAMARIOUS WALKER,                              )
                                               )
       Plaintiff-Appellant,                    )
                                               )
v.                                             )
                                               )
RENT-A-CENTER; FRANK GUISER, in his            )
individual and official capacity,              )   ON APPEAL FROM THE UNITED
                                               )   STATES DISTRICT COURT FOR THE
       Defendants-Appellees,                   )   NORTHERN DISTRICT OF OHIO
                                               )
and                                            )
                                               )
JOHN DOE, in his individual and official       )
capacity,                                      )
                                               )
       Defendant.                              )



       Before: GIBBONS and COOK, Circuit Judges, and STEEH, District Judge.*


       COOK, Circuit Judge. Plaintiff Damarious Walker alleges that Frank Guiser, a Rent-A-

Center employee, made several racist comments to Walker during a telephone conversation about

overdue payments on a lease-purchase agreement. Claiming violations of 42 U.S.C. § 1981 and

Ohio Rev. Code § 1345.03, as well as breach of contract, Walker sued Guiser, Rent-A-Center, and

a John Doe supervisor. Guiser and Rent-A-Center successfully moved for summary judgment. With

       *
       The Honorable George C. Steeh, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 07-4413
Walker v. Rent-A-Center, et al.


the benefit of oral argument, and having studied the record and the briefs, we agree with the district

court. Because a separate opinion would only duplicate the efforts, we affirm the district court’s

judgment, which adopted the analysis supporting the magistrate judge’s report and recommendation

and granted summary judgment to Guiser and Rent-A-Center.